Citation Nr: 0405929	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability, to include bronchiectasis and chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision.  
The veteran filed a notice of disagreement (NOD) in August 
2000, and the RO issued a statement of the case (SOC) in 
October 2000.  The veteran filed a substantive appeal (via a 
VA Form 9) in December 2000.  

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge during a travel board hearing 
at the VARO in St. Petersburg;  the transcript of that 
hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The veteran maintains that he has current disability 
attributable to asbestos exposure in the Navy, wherein he 
served aboard various ships, to include reported work in 
shipyards.  He also has contended that he served in Alaska 
for a period of time and the cold could have damaged his 
lungs.  A  review of the record confirms that the veteran 
served aboard several vessels during service, and also served 
at the Kodiak Naval Station in Alaska.  Service medical 
records are negative for respiratory disorders or for any 
indication of asbestos exposure.  

A Naval medical liaison at the National Personnel Records 
Center (NPRC) reported that there was no way it could be 
determined to what extent the veteran was exposed to asbestos 
during his naval service.  It was noted that that general 
specifications for ships during the period the veteran was in 
service required heated surfaces to be covered with an 
insulating material and it was highly probable that asbestos 
products were used in this regard.  It was noted that given 
the veteran's rating (i.e., military occupational specialty) 
as a fireman (FN) and engineman (EN), exposure to asbestos 
was highly probable.  However, a positive statement that the 
veteran was or was not exposed to asbestos could not be made.  

The claims file reflects that in August 1992, associated with 
a claim for a respiratory disability, the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  The medical record upon which that decision is based 
does not appear to be associated with the claims file; thus, 
the RO should attempt to procure such records for 
consideration in connection with the claim on appeal.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
ordered VA to obtain relevant SSA records.  The Court stated 
that the possibility that the SSA records could contain 
relevant evidence, including medical opinions as to the 
etiology of the appellant's claimed disability, 
schizophrenia, could not be foreclosed absent a review of 
those records.  See also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board points out that VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

The Board also points out that in an August 2001 report, a VA 
examiner opined that, " . . . it is unlikely that [the 
veteran's] current pulmonary disease is a manifestation of 
his presumed asbestos exposure."  No further explanation for 
the basis of the opinion was given.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  The United States Court of Appeals for Veterans 
Claims has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

In view of the additional SSA records that will likely be 
added to the record, the Board finds that the case should be 
returned to the August 2001 examiner for a supplemental 
opinion based upon a comprehensive review of the evidence (to 
particularly include the evidence added to record) that 
provides a complete rationale for the conclusion reached.  
See 38 U.S.C.A. § 5103A(d).  The RO should arrange for the 
veteran to undergo pulmonary/respiratory examination only if 
the August 2001 is unavailable and/or such examination is 
needed to answer the question posed to the examiner.

Further, to ensure that all due process requirements are met 
with respect to the claim for service connection for 
pulmonary/respiratory disability, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim, notifying him that he has a 
one year period for response, and requesting that he submit 
all medical evidence pertinent to that claim that is in his 
possession.  After providing the notice described above, the 
RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA the 
decision on the veteran's claim for 
disability benefits, as well as the 
medical records relied upon in reaching 
that decision.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all evidence received pursuant 
to the above requested development is 
associated with the claims file, the RO 
should forward the veteran's claims file 
to the August 2001 VA examiner.  That 
physician should review the veteran's 
claims file (with particular attention to 
his examination report and evidence since 
added to the record) and provide a 
supplemental opinion, with respect to 
each diagnosed pulmonary/respiratory 
disability, as to whether it is at least 
as likely as not (i.e. there is at least 
a 50 percent probability) that such 
disability is the result of an injury or 
disease incurred in or aggravated by the 
veteran's service, to include claimed 
asbestos exposure therein.  

The examiner must provide the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.  

The RO should arrange for the veteran to 
undergo examination only if the August 
2001 examiner VA physician who performed 
the August 2001 respiratory examination 
is unavailable and/or such examination is 
needed to answer the question posed 
above.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determination), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




